Citation Nr: 1214108	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final April 2004 RO rating decision denied a claim of entitlement to service connection for PTSD on the basis that the Veteran did not manifest PTSD.

2.  Evidence of record since the final April 2004 RO rating decision denying service connection for PTSD is new and material as it includes previously unconsidered PTSD diagnoses which, when viewed in light of the entire evidentiary record, raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision, that denied a claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the April 2004 RO rating decision that denied a claim of service connection for PTSD; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  He primarily argues that he manifests PTSD as a result of combat-related stressors while serving in Vietnam.  Alternatively, the Veteran argues that his PTSD and/or variously diagnosed acquired psychiatric disorders are caused and/or aggravated by service-connected diabetes mellitus.

With respect to the PTSD claim, the RO has determined that it previously reached a final decision as to this issue such that the Veteran must present new and material evidence to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in April 2004, the RO denied a claim of service connection for PTSD on the basis that that the Veteran did not manifest PTSD.  The Veteran, who was provided notice of this decision and his appellate rights in May 2004, filed a timely notice of disagreement (NOD) in June 2004.  See 38 C.F.R. § 20.302(a) (an NOD must be filed within one year from the date of notice of decision).  In response, the RO furnished the Veteran a statement of the case (SOC) in October 2004, but the Veteran did not submit a substantive appeal within one year from the date of notification of the determination being appealed.  See 38 C.F.R. § 20.302(b).  Additionally, after the October 2004 SOC, the Veteran did not submit any new and material evidence within the remaining appeal period to warrant readjudication of the claim.  See 38 C.F.R. § 3.156(b).  The April 2004 RO rating decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in April 2006.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Effective October 29, 2008, VA revised it regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service.  In this circumstance, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)).

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity which is addressed below).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

However, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Evidence before the RO in April 2004 included the Veteran's service treatment records (STRs) and service personnel records (SPRs).  The SPRs reflected that the Veteran entered service with a history of juvenile delinquency due to entering an apartment and striking a 16 year old girl.  They also reflected that the Veteran had a tour of duty in the Republic of Vietnam from April 1967 to June 1968.  His military occupational specialties while stationed in Vietnam included Transportation Supply and Parts Specialist, Ordinance Supply Clerk and Wheel Vehicle Driver.  There were no awards indicative of combat exposure.

A July 1967 STR reflected that the Veteran incurred multiple chest lacerations after being hit by "flying glass."  No further information concerning the circumstances of this injury was provided.

In January 1968, the Veteran underwent neuropsychiatric evaluation to determine his fitness for administrative and/or judicial action.  No psychiatric disease was found.

In September 1968, the Veteran was referred to the mental hygiene clinic for evaluation.  It was noted that the Veteran had spent time in the stockade.  The examiner described the Veteran as having character and behavior traits which included impulsive actions and anti-social tendencies.  His frustrations led to temper.

In May 1969, the Veteran self-referred himself for neuropsychiatric examination due to a "personal problem."  There is no further record regarding this visitation.

On his separation examination in June 1969, the Veteran denied symptoms such as frequent trouble sleeping, frequent or terrifying nightmares, depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort.  His psychiatric status was clinically described as normal.

The post service records were significant for the Veteran's July 1969 application for service-connected benefits wherein he claimed residuals of shell fragment wound (SFW) of the chest.  In October 1969, the Veteran was authorized for VA hospitalization for psychotic observation.  The Veteran had described episodes of wandering about in a daze, and had been referred for VA evaluation by a lawyer as the Veteran had followed a woman and hit her after she declined to have a conversation with him.  At that time, the Veteran reported a pre-service history of dropping out of high school, and being subject to an allegation of rape.  He denied having difficulties during military service, and reported incurring a shrapnel wound to the chest in 1966.  As a result of mental status examination, psychological personality evaluation and hospitalization for 18 days, the Veteran was found to demonstrate no evidence of either organic or psychotic disease.  The Veteran did demonstrate a passive-aggressive personality with schizoid features with his behavior characterized by angry feelings about frustration of dependency needs, hostility, and being uncooperative.

Thereafter, the record reflected that the Veteran was incarcerated due to a charge of murder in April 1993.  Prison treatment records reflected a diagnosis of PTSD "(A1)(DS4-309.81)" in the problem list.  However, there was no specific psychiatric examination report supporting this diagnosis.  A February 2004 VA Compensation and Pension (C&P) examiner found that the Veteran did not meet the criteria for a PTSD diagnosis, or any other acquired psychiatric disorder.  Rather, the examiner offered opinion that the Veteran met the criteria for a diagnosis of anti-social personality disorder.

Evidence added to the record since the April 2004 RO rating decision includes two letters from a PTSD counselor at the Vet Center, dated August and November 2006, asserting that the Veteran demonstrates PTSD symptoms such as anger, anxiety, depression, outbursts of anger, and intrusive thoughts related to his traumatic Vietnam experiences.  Additional prison treatment records reflect assertions that the Veteran manifests PTSD as evidenced by depression, anxiety, lethargy, poor sleep, racing thoughts, a history of suicidal ideation and disturbing dreams with awakening with panic-like symptoms.  The record also includes VA issued certificates memorializing the Veteran's participation in a PTSD group.

In the opinion of the Board, the evidence of record since the final April 2004 RO rating decision denying service connection for PTSD is new and material as it includes previously unconsidered PTSD diagnoses which, when viewed in light of the entire evidentiary record, raise a reasonable possibility of substantiating the claim.  In this respect, the new evidence reflects a difference of opinion from the February 2004 VA examiner as to whether or not the Veteran manifests PTSD.  In the reopening context, these evaluations must be presumed true which, in light of the entire evidentiary record, constitutes new and material evidence.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010) (discussing the low evidentiary threshold regarding evidence necessary to reopen a claim). 

At this time, the Board defers adjudication of the merits of this claim pending additional development which is addressed in the remand following this decision.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, the claim is reopened.  To this extent only, the claim is granted.

REMAND

As indicated above, the Veteran alleges that he manifests PTSD as a result of combat-related stressors while serving in Vietnam.  Alternatively, he argues that his PTSD and/or variously diagnosed acquired psychiatric disorders are caused and/or aggravated by service-connected diabetes mellitus.  His prison treatment records reflect various diagnoses such as PTSD, mood disorder not otherwise specified (NOS), anxiety disorder NOS, generalized anxiety disorder, anxiety and depression.  The Veteran's depression and anxiety have been identified as symptoms of PTSD.

Notably, PTSD, generalized anxiety disorder and anxiety disorder NOS are all deemed within a class of anxiety disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9400-13.

The claim on appeal stems from an August 2007 RO rating decision which denied the Veteran's application to reopen a claim of service connection for PTSD, and denied on the merits a claim of service connection for a psychiatric condition.  The Veteran specifically filed an NOD with respect to the PTSD claim but did not mention the acquired psychiatric disorder claim.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect. 

On review of the lay and medical evidence of record, the Board is of the opinion that the Veteran is attempting to obtain service connection for any currently diagnosed acquired psychiatric disorder, and that his arguments on appeal reasonably encompass a claim which should be rephrased as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board, therefore, has rephrased the issues listed on the title page.

As indicated above, the record contains conflicting opinions as to whether the Veteran manifests PTSD.  The prison treatment records and letters from the Vet Center, however, do not provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of this claim.  As such, the Board requires further medical examination and opinion to properly decide this claim.  38 U.S.C.A. § 5103A(d); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's service personnel records, including a specific request for any records related to administrative and/or judicial punishments.

2.  Arrange for psychiatric examination of the Veteran in order to obtain opinion as to whether any of his currently diagnosed acquired psychiatric disorder(s) either first manifested in service, are related to event(s) in service and/or are caused or aggravated by service-connected disability.  The claims folder must be provided to the examiner for review.

The Board recognizes that the Veteran is incarcerated.  In such a circumstance, VA's duty to the Veteran involves: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; or (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Following mental status examination and review of the claims folder, the examiner should be requested to provide findings and opinion of the following questions:
	
	a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis and provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that PTSD has been aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus and its complications; and
	
	b) For any diagnoses other than PTSD, the examiner should provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service, is causally related to event(s) in service, and/or is caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus and its complications?

For purposes of this examination report, the examiner is requested to consider the following:

* the Veteran's pre-service juvenile delinquency history of entering an apartment and striking a 16 year old girl;
* the Veteran's tour of duty in the Republic of Vietnam from April 1967 to June 1968, to include the multiple chest lacerations by flying glass in July 1967;
* the January 1968 neuropsychiatric evaluation which found no psychiatric disease for purposes of determining the Veteran's fitness for administrative and/or judicial action;
* the September 1968 referral to the mental hygiene clinic wherein the Veteran was described as having character and behavior traits which included impulsive actions and anti-social tendencies;
* the Veteran's May 1969 self-referral for neuropsychiatric examination due to a "personal problem";
* the June 1969 separation examination wherein the Veteran denied symptoms such as frequent trouble sleeping, frequent or terrifying nightmares, depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort, and examination revealed a normal psychiatric status;
* the October 1969 VA hospitalization for psychotic observation which resulted in a diagnosis of passive-aggressive personality with schizoid features with his behavior characterized by angry feelings about frustration of dependency needs, hostility, and being uncooperative;
* the Veteran's incarceration for murder in April 1993; 
* the February 2004 VA C&P examination which found that the Veteran met the criteria for a diagnosis of anti-social personality disorder but not a PTSD diagnosis or any other acquired psychiatric disorder;
* the Vet Center records reflecting opinion that the Veteran demonstrated PTSD symptoms such as anger, anxiety, depression, outbursts of anger, and intrusive thoughts related to his traumatic Vietnam experiences;
* the prison treatment records reflecting opinion that the Veteran manifests PTSD as evidenced by depression, anxiety, lethargy, poor sleep, racing thoughts, a history of suicidal ideastion and disturbing dreams with awakening with panic-like symptoms; and
* the discussion of any accepted medical principle applicable to the case.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  Thereafter, readjudicate the claim on appeal with consideration of all evidence of record since the last SSOC was issued in January 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


